TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-13-00359-CV
                                        NO. 03-13-00360-CV



                                 Milton E. Lindsey, Jr., Appellant

                                                   v.

                                Kathryn Renee Ramsey, Appellee


           FROM THE JUSTICE COURT, PRECINCT THREE OF TRAVIS COUNTY
           NOS. 016468 & 054228, HONORABLE SUSAN STEEG, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Appellant filed notices of appeal in this Court, complaining of orders signed by the

justice court on February 15, 2013. However, this Court lacks jurisdiction over justice-court

judgments. That jurisdiction lies in the county or district court. See Tex. Civ. Prac. & Rem. Code

§ 51.001; see also id. § 51.012 (person may appeal from district or county court to court of appeals);

Tex. R. Civ. P. 574b (appeal from justice court is by way of trial de novo in county or district court).

Further, appellant filed his notices of appeal in May 2013, well beyond the time to appeal from a

justice court decision. See Tex. R. Civ. P. 571, 572, 573 (appeal from justice court perfected by

appeal bond or affidavit of indigence filed within ten days of judgment or order overruling motion

for new trial). We therefore dismiss the appeal for want of jurisdiction.1 Tex. R. App. P. 42.3(a).


       1
          Appellant did not respond to our letter asking for an explanation of how we might exercise
jurisdiction over these appeals.
                                            __________________________________________

                                            David Puryear, Justice

Before Justices Puryear, Rose and Goodwin

Dismissed for Want of Jurisdiction

Filed: August 22, 2013




                                               2